1. This is the second appearance of this case in this court. In  Spivey v. State, 59 Ga. App. 380 (1 S.E.2d 60), a statement of the facts is set forth. The defendant bought and received some cattle from the prosecutor. They were in two lots, bought at different times on the same day. The defendant gave two checks for the purchase-price, stating that he had made arrangements for them, and that they would be paid on presentation. One of the checks was paid, and the other was not. The prosecutor suffered a loss. The jury rejected the defendant's contention as to an extension of credit. They were authorized to find that the prosecutor was cheated and defrauded. We think the evidence amply supported the verdict.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
         DECIDED APRIL 9, 1940. REHEARING DENIED JUNE 14, 1940.